MARY'S OPINION HEADING                                           




NO. 12-02-00348-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§
	APPEAL FROM THE 392ND

IN THE INTEREST OF C.L.C. AND
C.R.D., MINOR CHILDREN§
	JUDICIAL DISTRICT COURT OF


§
	HENDERSON COUNTY, TEXAS




PER CURIAM
 This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The judgment was signed on November 4, 2002, and Appellant filed a motion
for new trial on November 27, 2002.  Because the judgment relates to the termination of the parent-child relationship, the appeal is accelerated.  Tex. Fam. Code Ann. §§ 109.002(a), 263.405(a)
(Vernon Supp. 2003).  Under rule of appellate procedure 26.1(b), the notice of appeal in an
accelerated appeal must be filed within twenty days after the judgment is signed.  Furthermore, a
motion for new trial does not extend the time for filing a notice of appeal in a termination case.  Tex.
Fam. Code Ann. 263.405(c).  Therefore, Appellant's notice of appeal was due on November 25,
2002, and his motion for new trial did not extend the filing deadline.  Appellant filed a notice of
appeal on November 27, 2002.  However, because the notice of appeal was not filed on or before
November 27, 2002, this court has no jurisdiction to consider the appeal.
	On December 3, 2002, this court notified Appellant pursuant to Tex. R. App. P. 42.3(a) that
his notice of appeal was untimely and there was no timely motion for an extension of time to file
same as permitted by Tex. R. App. P. 26.3.  Appellant was further informed that unless within fifteen
days therefrom the record was amended to establish the jurisdiction of this court, the appeal would
be dismissed.  The deadline for responding to this court's notice expired on December 13, 2002, and
Appellant has been unable to establish this court's jurisdiction.  
	Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal for want of
jurisdiction.  Tex. R. App. P. 42.3(a).
 
Opinion delivered December 18, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.


























(DO NOT PUBLISH)